UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 21, 2011 CORPORATE RESOURCE SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 000-30734 80-0551965 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 160 Broadway, 11th Floor, New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (646) 443-2380 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01Completion of Acquisition or Disposition of Assets. As previously disclosed on our Current Report on Form 8-K filed with the Securities and Exchange Commission on November 25, 2011, On November 21, 2011, the Company entered into an Acquisition and Share Exchange Agreement (the “TS Staffing Acquisition”) with TS Staffing Services, Inc. (“TS Staffing”), a Texas corporation, and Robert Cassera, the sole shareholder of TS Staffing and a member of the board of directors of the Company.Pursuant to the terms of the Agreement, the Company acquired all of TS Staffing’s issued and outstanding shares of common stock. This Current Report on Form 8-K/A provides the historical financial statements and information required under Item 9.01(a) and the pro forma financial information required under Item 9.01(b).The aforementioned financial statements and information were not included in the Current Report on Form 8-K filed on November 25, 2011. Item 9.01Financial Statements and Exhibits. (a) Financial Statements (parent-only) of Business Acquired. The auditedfinancial statements as of and for the years ended December 31, 2010 and 2009 for the predecessor of TS Staffing, TS Staffing Corp. (“TSS Corp.”) and the following unauditedfinancial statements of TSS Corp.: ● The unauditedbalance sheet and the statement of changes in stockholder's equity (deficit) as of and for the nine months ended September 30, 2011; and ● Thestatements of operations and cash flows for the nine months ended September 30, 2011 and 2010. Thefinancial statements include the notes to such financial statements and the report of the independent auditor thereon, are filed as Exhibit 99.1 herewith. (b) Pro Forma Financial Information. The unaudited pro forma condensed consolidated balance sheet as of September 30, 2011, and the unaudited pro forma condensed consolidated statement of operations for the year ended September 30, 2011 are filed as Exhibit 99.2 herewith. Exhibit Number Description of Exhibit The auditedfinancial statements (parent-only)as of and for the years ended December 31, 2010 and 2009 for TS Staffing’s predecessor, TSS Corp., and the following unaudited financial statements (parent-only)of TSS Corp: ● The unauditedbalance sheet and the statement of changes in stockholders’ equity (deficit) as of and for the ninemonths ended September 30, 2011; and ● Thestatements of operations and cash flows for the nine months ended September 30, 2011 and 2010. Unaudited pro forma condensed consolidated balance sheet and consolidated statement of operations as of and for the year ended September 30, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Corporate Resource Services, Inc. By: /s/ Scott M. Schecter Name: Scott M. Schecter Title: Chief Financial Officer Dated:February 3, 2012 EXHIBIT INDEX Exhibit Number
